Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicant’s amendments and arguments filed on 01/25/2022. Claims 1, 3-7, and 9-12 are pending for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kajikawa et al. (US Patent No. 5,031,680) in view of Nagase (US 2017/0015143 A1).
Regarding claim 1, Kajikawa teaches a pneumatic tire (Col. 2, line 34), a tread potion extending in a tire circumferential direction and having an annular shape (Fig. 1, Ref. Num. 2) and a pair of sidewall 
In an analogous art, Nagase teaches forming sipes (Fig. 1, Ref. Num. 10, 11) with a wide opening (shallow groove) on the tread surface (Fig. 4, Ref. Num. 14) that has a depth (Fig.4, Ref. Num. D5) of 0.5 mm to 2.0 mm (Para. [0045]) while the sipe is formed in the bottom of the wide opening (Fig. 4, Ref. Num. 13) and has a width (Fig. 4, Ref. Num. W4) of less than 1 mm (Para. [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kajikawa with Nagase in order to form a wide opening (shallow groove) on the top of the sipe. This modification will improve drainage performance on wet surfaces (Nagase; Para. [0045]).
Regarding claim 3, Kajikawa teaches that a notch width (Fig. 1, Ref. Num. gW) is between 5% and 50% (Col. 4, lines 1-3) of the tire lateral direction length of each of the plurality of blocks (Fig. 1, Ref. 
Regarding claims 4 and 9, Kajikawa teaches that a depth of the notch portion as a percentage of the groove depth (Fig. 5, Ref. Num. gH, GH) is between 15% and 80% (Col. 4, lines 10-12). That would mean that the distance from the bottom of the groove to the deepest part of the notch would be between 20% and 85%. Kajikawa does not expressly disclose a value of greater than 35%; however, it would have been obvious to a person of ordinary skill in the art to configure the position of the largest notch depth from the bottom of the groove within the claimed range since Kajikawa discloses the position of the largest notch depth from the bottom of the groove as between 15% and 80% (Col. 4, lines 10-12), said range overlapping the claimed range.
Regarding claim 5 and 10, Kajikawa shows an Example 1 in Table 1 for the dimensions of the notches. Using 24.2 mm as the block length and 13.2 mm as the block width, you will find that the total area of the block is 319.44 mm2. Using the ratios, you will find that each notch has width of 1.98 mm and 2.42 mm which would mean that the area of each triangular notch is 2.39 mm2, or 14.37 mm2 for the area of all the notches. This would mean that the notches have a projected area of 4.49% of the total projected area of the block which is within the range required by the instant claims.
Regarding claim 7, Kajikawa teaches that the notch portion (Fig. 8, Ref .Num. 7) has a bottom portion formed of a surface parallel with the road contact surface of each of the plurality of blocks (Fig. 8).
Claims 1, 3-5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Itakura (JP 2009006870 A, with English Machine Translation provided in previous Office Action) in view of Kajikawa et al. (US Patent No. 5,031,680) and Nagase (US 2017/0015143 A1).
Regarding claim 1, Itakura teaches a pneumatic tire (Para. [0005]), a tread potion extending in a tire circumferential direction and having an annular shape (Para. [0007]) and a pair of sidewall portions and bead portions arranged inward of the sidewall portions, which are fundamental components of a tire. Itakura also shows that the tread portion comprises a plurality of longitudinal grooves extending in a tire circumferential direction (Fig. 1, Ref. Num. 12), a plurality of lateral grooves extending in a tire lateral direction (Fig. 1, Ref. Num. 13), a plurality of blocks defined by the plurality of longitudinal grooves and the plurality of lateral grooves (Fig. 1, Ref. Num. 14), notch portions (Fig. 3a, Ref. Num. 25s, 25p, 25q) are formed in portions of a freely-selected pair of blocks (Fig. 1, Ref. Num. 14) adjacent to each other across a longitudinal groove (Fig. 1, Ref. Num.12), the portions facing a longitudinal groove, the notch portions (Fig. 3a, Ref. Num. 25s, 25p, 25q) face each other across the longitudinal grooves (Fig. 1, the chamfered portions facing each other on the side of the block), and the notch portion has a notch width and a notch depth (Fig. 3a, Ref. Num. 25s, 25p, 25q) larger on a center side in an extension direction of the longitudinal groove (Fig. 3a, Ref. Num. 25s) than on an outer side in the extension direction of the longitudinal groove. However, Itakura does not teach each of the blocks having a combined groove of a shallow groove and a sipe.
In an analogous art, Kajikawa teaches that each of the plurality of blocks has a sipe (Fig. 11, Solid Line; Col. 5, lines 15-20) extending in tire lateral direction and that the sipe communicates with the notch portion (Fig. 11, Ref. Num. 7). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Itakura with Kajikawa in order to have a lateral sipe communicating with the notch portion. This modification will enhance the performance on snow and ice (Kajikawa; Col. 5, Lines 10-14) However, 
 In an analogous art, Nagase teaches forming sipes (Fig. 1, Ref. Num. 10, 11) with a wide opening (shallow groove) on the tread surface (Fig. 4, Ref. Num. 14) that has a depth (Fig.4, Ref. Num. D5) of 0.5 mm to 2.0 mm (Para. [0045]) while the sipe is formed in the bottom of the wide opening (Fig. 4, Ref. Num. 13) and has a width (Fig. 4, Ref. Num. W4) of less than 1 mm (Para. [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Itakura and Kajikawa with Nagase in order to form a wide opening (shallow groove) on the top of the sipe. This modification will improve drainage performance on wet surfaces (Nagase; Para. [0045]).
Regarding claim 3, Itakura does not teach that the notch width of the notch portion falls within a range of 10% to 25% of a tire lateral direction length of each block.
In an analogous art, Kajikawa teaches that a notch width (Fig. 1, Ref. Num. gW) is between 5% and 50% (Col. 4, lines 1-3) of the tire lateral direction length of each of the plurality of blocks (Fig. 1, Ref. Num. BW). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Itakura with Kajikawa in order to have the notch width set to be between 5% and 50% of the tire lateral direction length of the block. This modification will increase the snow scraping effect while keeping the pattern noise down (Kajikawa; Col. 4, lines 24-29). Kajikawa does not expressly disclose a value of 10% to 25%; however, it would have been obvious to a person of ordinary skill in the art to configure the notch width as a percentage of the block width within the claimed range since Kajikawa discloses the notch width as a percentage of the block width as between 5% and 50% (Col. 4, lines 1-3), said range completely encompassing the claimed range.
Regarding claims 4 and 9, Itakura teaches that the portion of the notch with the largest notch depth (Fig. 2a, Ref. Num. h) is greater than 33% (Para. [0008]) of the maximum groove depth of the 
Regarding claims 5 and 10, Itakura does not teach that the projected area of the notches between 3% and 16% of the projected area of the block.
In an analogous art, Kajikawa shows an Example 1 in Table 1 for the dimensions of the notches. Using 24.2 mm and the BL and 13.2 mm as the BA you will find that the total area of the block is 319.44 mm2. Using the ratios, you will find that each notch has width of 1.98 mm and 2.42 mm which would mean that the area of each triangular notch is 2.39 mm2, or 14.37 mm2 for the area of all the notches. This would mean that the notches have a projected area of 4.49% of the total projected area of the block which is within the range required by the instant claims.
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Itakura with Kajikawa in order to have the projected area of the notches as a percentage of the projected area of the block to be 4.49%. This modification will improve the tire snow and ice performance while keep the noise low (Kajikawa; Col. 7, Lines 49-57).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Itakura (JP 2009006870 A) in view of Kajikawa et al. (US Patent No. 5,031,680) and Nagase (US 2017/0015143 A1) as applied to claim 1 above, and further in view of Ichiyanagi (JP 2015134578 A, with English Machine Translation provided in previous Office Action).
Regarding claim 6, Itakura in view of Kajikawa and Nagase does not teach that the notch length falls in a range of 40% to 75% of a tire circumferential direction length of the block.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Itakura, Kajikawa, and Nagase with Ichiyanagi in order to have the length of the notch be between 30% and 70% of the length of the block. This modification will suppress a decrease in grip performance while maintaining the rigidity of the block (Ichiyanagi; Para. [0027]). Itakura in view of Kajikawa, Nagase, and Ichiyanagi does not expressly disclose a value of 40% to 75%; however, it would have been obvious to a person of ordinary skill in the art to configure the notch length within the claimed range since Itakura in view of Kajikawa, Nagase, and Ichiyanagi discloses the notch length as between 30% and 70% of the tire circumferential length of the block (Ichiyanagi; Para. [0027]), said range overlapping the claimed range.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Itakura (JP 2009006870 A) in view of Kajikawa et al. (US Patent No. 5,031,680) and Nagase (US 2017/0015143 A1) as applied to claim 10 above, and further in view of Ichiyanagi (JP 2015134578 A).
Regarding claim 11, Itakura in view of Kajikawa and Nagase does not teach that the notch length falls in a range of 40% to 75% of a tire circumferential direction length of the block.
In an analogous art, Ichiyanagi teaches that the notch length (Fig. 4, Ref. Num. L1) is between 30% and 70% (Para. [0027]) of the tire circumferential direction length of the block (Fig. 4, Ref. Num. L2) provided with the notch portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Itakura, Kajikawa, and Nagase with Ichiyanagi in order to have the length of the notch be between 30% and 70% of the length of the block. This modification will suppress a decrease in grip performance while maintaining the rigidity of the block (Ichiyanagi; Para. [0027]). Itakura in view of 
Regarding claim 12, Itakura does not teach that the notch portion has a bottom portion formed of a surface parallel with the road contact surface.
In an analogous art, Kajikawa teaches that the notch portion (Fig. 8, Ref .Num. 7) has a bottom portion formed of a surface parallel with the road contact surface of each of the plurality of blocks (Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Itakura with Kajikawa in order to have the bottom of the notch be formed parallel with the road contact surface. This modification will increase the snow scraping effect while preventing the wear resistance from being reduced (Kajikawa; Col. 4, Lines 40-45).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749